DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the Notice of Allowability PTOL-37 mailed on 03/30/2022 and Supplemental Notice of Allowability PTOL-37 mailed on 04/14/2022 only indicated claims 1-11 are allowed, this is a typo error; the examiner apologizes for this inconvenience.  Therefore, a new Corrected Notice of Allowability PTOL-37 has been made to indicate claims 1-19, as amended in amendment filed on 03/22/2022, are allowed.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image capturing apparatus comprising:
a second operation for reading out the plurality of second images at a second cycle which is shorter than the time taken to read out the first image at timings different from a timing of reading out the first image in a predetermined period in which the first image is read out from the image sensor, and
wherein, upon calculating the evaluation value based on the plurality of second images, the detection unit detects the flicker by using different pairs of images from among the plurality of second images for calculation of the evaluation value according to the first cycle, in combination with other claim limitations.
Claims 2-9 are allowed as being dependent from claim 1.

Regarding claim 10, claim 10 is method claim corresponds to apparatus claim 1; therefore, claim 10 is allowed for the same reason given in claim 1.
Claims 12-15 are allowed as being dependent from claim 10.

Claim 11 is allowed for the same reason given in claim 1.
Claims 16-19 are allowed as being dependent from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        4/14/2022